DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Amendments filed May 9, 2022 are acknowledged.
All rejections not explicitly maintained herein are withdrawn.
Election/Restrictions
4.         In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Status of Claims
5.            Claims 1, 31, 34, 37, 39, 41, 44, 46-47, 55, 68, 71-72, 90, 92, 98, 100, 107-113, 121, 123, and 138-139 are pending in the instant application. Claims 37, 39, 41, 44, 47, and 72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. Claims 1, 31, 34, 46, 55, 68, 71, 90, 92, 98, 100, 107-113, 121, 123, and 138-139 read on an elected invention and are therefore under consideration in the instant application.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claim(s) 1, 46, 55, 68, 71, and 107-111 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent no. 7,728,131.
U.S. Patent no. 7,728,131 teaches compounds and compositions (column 25) which anticipate the instant claims. See columns 117-118, examples 30-33. For example, compound example 30 reproduced herein:

    PNG
    media_image1.png
    140
    379
    media_image1.png
    Greyscale
wherein formula (I), RB1 is hydrogen, RB2 is hydrogen, L1 is a bond, A is pyridine, k is 0, X is –NRc-, Rc is H, Ring C is phenyl, n is 1, RC is methyl, L2 is –NRcC(=O)-, Rc is H, Ring D is phenyl, p is 1, RD is substituted alkyl, RE is (i-38), L3 is a -C(Rb)2- , Rb is F. U.S. Patent no. 7,728,131 teaches methods for treating proliferative diseases such as leukemia, ALL, AML, etc.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1, 31, 34, 46, 55, 68, 90, 92, 98, 107-113, and 138 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2016/0264551.
US 2016/0264551 teaches compounds and compositions which are obvious variants of the instantly claims, more specifically positional isomers. See page 13. For example, compounds reproduced herein:

    PNG
    media_image2.png
    332
    641
    media_image2.png
    Greyscale
, wherein the claimed formula (I), k is 0, A is indole, RB2 is –Cl, L1 is a bond, X is –NRc-, Rc is H, Ring C is piperidine, L2 is –C(=O)NRc-, Rc is H or L2 is –C(=O)-, Ring D is phenyl, RE is (i-18) of instant claim 98, wherein RE3a and RE3a are each methyl. Regarding the positional isomers at ring B, the point of connection of the pyrimidine ring to the rest of formula (I) is at the 2- position, rather than the claimed 4- position of the pyrimidine ring. US 2016/0264551 teaches methods for treating proliferative diseases such as various cancers such as SCLC.
It is well established that positional isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the positional isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 247,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154; and In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)).
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers.”  positional isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  
MPEP 2144.09.II. states, “Compounds which are positional isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
In positional isomerism, a functional group changes position on the chain or ring. As claimed, these two positional isomers have identical intended uses as well. As stated in In re Norris 179 F.2d 970, 84 U.S.P.Q. 458 (C.C.P.A. 1970), a novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. In other words, if the positional isomers of the instant application produced unexpected results that would not be obvious to one of ordinary skill in the art, they would be patentably distinct; however, there is no evidence of such results in the instant application. 
 “Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id.  
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP 2145. Please note, if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02. Absent clear, convincing, side-by-side date demonstrating unobviousness vis-à-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious. 
Response to Arguments
13.	There is no requirement that the compound selected as the lead compound be only one compound in the prior art, nor does it subtract from the motivation to select a given compound if there are alternative options, so long as there still would have been sufficient reason to select the chosen compound. To the extent that Applicants argue that there was insufficient motivation to select the compounds described in the prior art, the Examiner respectfully disagrees. The compounds are exemplified and/or preferred in the prior art reference represent a finite number of compounds to choose from. Further, as described in the rejection, the prior art explicitly describes the compounds as inhibiting kinases, as treating proliferative diseases, as claimed. Compounds of the invention are shown to have kinase activity as presently claimed. See Example 7, Table 3 for working examples on the lead compounds as described in the rejection. For the aforementioned reasons, Examiner would have modified the known compounds of the prior art by created positional isomers, well known in the prior art for having structural similarity, for arriving at compounds with the quoted purpose.

14.	Claims 1, 31, 34, 46, 55, 68, 71, 90, 92, 98, 107-110, and 138 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2018/0169097 (or US 20190015411, Corrected Publication).
US 2018/0169097 teaches compounds and compositions which are obvious variants of the instantly claims. See page 40. For example, one compound is reproduced herein:

    PNG
    media_image3.png
    142
    337
    media_image3.png
    Greyscale
, wherein the claimed formula (I), k is 0, A is indole, RB2 is –Cl, L1 is a bond, X is –NRc-, Rc is H, Ring C is cyclohexyl, L2 is –NRcC(=O)-, Rc is H, Ring D is phenyl, RE is (i-18) of instant claim 98, wherein RE3a and RE3a are each methyl. Regarding the positional isomers at ring B, the point of connection of the pyrimidine ring to the rest of formula (I) is at the 2- position, rather than the claimed 4- position of the pyrimidine ring. US 2018/0169097 (or US 20190015411, Corrected Publication) teaches methods for treating proliferative diseases such as various cancers such as leukemia.
It is well established that positional isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the positional isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 247,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154; and In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)).
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers.”  positional isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  
MPEP 2144.09.II. states, “Compounds which are positional isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
In positional isomerism, a functional group changes position on the chain or ring. As claimed, these two positional isomers have identical intended uses as well. As stated in In re Norris 179 F.2d 970, 84 U.S.P.Q. 458 (C.C.P.A. 1970), a novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. In other words, if the positional isomers of the instant application produced unexpected results that would not be obvious to one of ordinary skill in the art, they would be patentably distinct; however, there is no evidence of such results in the instant application. 
 “Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id.  
Please note, if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02. Absent clear, convincing, side-by-side date demonstrating unobviousness vis-à-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious. 

Response to Arguments
15.	There is no requirement that the compound selected as the lead compound be only one compound in the prior art, nor does it subtract from the motivation to select a given compound if there are alternative options, so long as there still would have been sufficient reason to select the chosen compound. To the extent that Applicants argue that there was insufficient motivation to select the compounds described in the prior art, the Examiner respectfully disagrees. The compounds are exemplified and/or preferred in the prior art reference represent a finite number of compounds to choose from (see all compounds on page 40). Further, as described in the rejection, the prior art explicitly describes the compounds as inhibiting kinases, as treating proliferative diseases, as claimed. Compounds of the invention are shown to have kinase activity as presently claimed. See biological assay data on page 142 for working examples on the lead compounds as described in the rejection. For the aforementioned reasons, Examiner would have modified the known compounds of the prior art by created positional isomers, well known in the prior art for having structural similarity, for arriving at compounds with the quoted purpose.


16.	Claims 1, 31, 34, 46, 55, 68, 71, 90, 92, 98, 107-113, and 138 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2019/0031642.
US 2019/0031642 teaches compounds and compositions which are obvious variants of the instantly claims. See page Fig. 1A. For example, one compound is reproduced herein:

    PNG
    media_image3.png
    142
    337
    media_image3.png
    Greyscale
, wherein the claimed formula (I), k is 0, A is indole, RB2 is –Cl, L1 is a bond, X is –NRc-, Rc is H, Ring C is cyclohexyl, L2 is –NRcC(=O)-, Rc is H, Ring D is phenyl, RE is (i-18) of instant claim 98, wherein RE3a and RE3a are each methyl. Regarding the positional isomers at ring B, the point of connection of the pyrimidine ring to the rest of formula (I) is at the 2- position, rather than the claimed 4- position of the pyrimidine ring. US 2019/0031642 teaches methods for treating proliferative diseases such as various cancers such as SCLC.
It is well established that positional isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the positional isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 247,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154; and In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)).
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers.”  positional isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  
MPEP 2144.09.II. states, “Compounds which are positional isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
In positional isomerism, a functional group changes position on the chain or ring. As claimed, these two positional isomers have identical intended uses as well. As stated in In re Norris 179 F.2d 970, 84 U.S.P.Q. 458 (C.C.P.A. 1970), a novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. In other words, if the positional isomers of the instant application produced unexpected results that would not be obvious to one of ordinary skill in the art, they would be patentably distinct; however, there is no evidence of such results in the instant application. 
 “Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id.  
Please note, if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02. Absent clear, convincing, side-by-side date demonstrating unobviousness vis-à-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious. 

Response to Arguments
17.	There is no requirement that the compound selected as the lead compound be only one compound in the prior art, nor does it subtract from the motivation to select a given compound if there are alternative options, so long as there still would have been sufficient reason to select the chosen compound. To the extent that Applicants argue that there was insufficient motivation to select the compounds described in the prior art, the Examiner respectfully disagrees. The compounds are exemplified and/or preferred in the prior art reference represent a finite number of compounds to choose from (see all compounds of Fig 1A). Further, as described in the rejection, the prior art explicitly describes the compounds as inhibiting kinases, as treating proliferative diseases, as claimed. Compounds of the invention are shown to have kinase activity as presently claimed. See biological assay data starting at page 144, Table 2 through Table 5D for working examples on the lead compounds as described in the rejection. For the aforementioned reasons, Examiner would have modified the known compounds of the prior art by created positional isomers, well known in the prior art for having structural similarity, for arriving at compounds with the quoted purpose.

Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

19.	Claims 1, 31, 34, 46, 55, 68, 71, 90, 92, 98, 100, 107-113, 121, 123, and 138-139 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9,382,239. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,382,239 is drawn to positional isomers of the instantly claimed compounds. U.S. Patent No. 9,382,239 is drawn to obvious variants, for example, claim 28, compound reproduced herein: 
    PNG
    media_image4.png
    192
    227
    media_image4.png
    Greyscale
, wherein the claimed formula (I), k is 0, A is pyridine, RB2 is –H, L1 is a bond, X is –NRc-, Rc is H, Ring C is phenyl, L2 is –NRcC(=O)-, Rc is H, Ring D is phenyl, RE is (i-18) of instant claim 98, wherein RE3a and RE3a are each methyl.
Regarding the positional isomers at ring B, the point of connection of the pyrimidine ring to the rest of formula (I) is at the 2- position, rather than the claimed 4- position of the pyrimidine ring. 
It is well established that positional isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the positional isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 247,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154; and In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)).
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers.”  positional isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  
MPEP 2144.09.II. states, “Compounds which are positional isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
In positional isomerism, a functional group changes position on the chain or ring. As claimed, these two positional isomers have identical intended uses as well. As stated in In re Norris 179 F.2d 970, 84 U.S.P.Q. 458 (C.C.P.A. 1970), a novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. In other words, if the positional isomers of the instant application produced unexpected results that would not be obvious to one of ordinary skill in the art, they would be patentably distinct; however, there is no evidence of such results in the instant application. 
 “Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id.  
This is a prima facie case of obviousness double patenting.
Response to Arguments
20.	There is no requirement that the compound selected as the lead compound be only one compound in the prior art, nor does it subtract from the motivation to select a given compound if there are alternative options, so long as there still would have been sufficient reason to select the chosen compound. To the extent that Applicants argue that there was insufficient motivation to select the compounds described in the prior art, the Examiner respectfully disagrees. The compounds are exemplified and/or preferred in the prior art reference represent a finite number of compounds to choose from (see claim 28). Further, as described in the rejection, the prior art explicitly describes the compounds as inhibiting kinases, as treating proliferative diseases, as claimed. Compounds of the invention are shown to have kinase activity as presently claimed. See biological assay data for working examples on the lead compounds as described in the rejection. For the aforementioned reasons, Examiner would have modified the known compounds of the prior art by created positional isomers, well known in the prior art for having structural similarity, for arriving at compounds with the quoted purpose.


21.	Claims 1, 31, 34, 46, 55, 68, 71, 90, 92, 98, 100, 107-113, 121, 123, and 138-139  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent no. 10,906,889. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent no. 10,906,889 is drawn to obvious variants of the instant claims. U.S. Patent no. 10,906,889 is drawn to obvious variants of the instant claims. For example claims are drawn to positional isomers of the instantly claimed compounds; compound 177 of U.S. Patent no. 10,906,889 is reproduced herein:

    PNG
    media_image5.png
    107
    335
    media_image5.png
    Greyscale
, wherein the claimed formula (I), k is 0, A is indole, RB2 is –Cl, L1 is a bond, X is –NRc-, Rc is H, Ring C is cyclohexyl, L2 is –NRcC(=O)-, Rc is H, Ring D is phenyl, RE is (i-18) of instant claim 98, wherein RE3a and RE3a are each methyl. Regarding the positional isomers at ring B, the point of connection of the pyrimidine ring to the rest of formula (I) is at the 2- position, rather than the claimed 4- position of the pyrimidine ring. 
It is well established that positional isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the positional isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 247,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154; and In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)).
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers.”  positional isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  
MPEP 2144.09.II. states, “Compounds which are positional isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
In positional isomerism, a functional group changes position on the chain or ring. As claimed, these two positional isomers have identical intended uses as well. As stated in In re Norris 179 F.2d 970, 84 U.S.P.Q. 458 (C.C.P.A. 1970), a novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. In other words, if the positional isomers of the instant application produced unexpected results that would not be obvious to one of ordinary skill in the art, they would be patentably distinct; however, there is no evidence of such results in the instant application. 
 “Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id.  
Response to Arguments
22.	There is no requirement that the compound selected as the lead compound be only one compound in the prior art, nor does it subtract from the motivation to select a given compound if there are alternative options, so long as there still would have been sufficient reason to select the chosen compound. To the extent that Applicants argue that there was insufficient motivation to select the compounds described in the prior art, the Examiner respectfully disagrees. The compound are exemplified and/or preferred in the prior art reference represent a finite number of compounds to choose from (see working examples). Further, as described in the rejection, the prior art explicitly describes the compounds as inhibiting kinases, as treating proliferative diseases, as claimed. Compounds of the invention are shown to have kinase activity as presently claimed. See biological assay data for a working examples on the lead compounds as described in the rejection. For the aforementioned reasons, Examiner would have modified the known compounds of the prior art by created positional isomers, well known in the prior art for having structural similarity, for arriving at compounds with the quoted purpose.



23.	Claims 1, 31, 34, 46, 55, 68, 71, 90, 92, 98, 100, 107-113, 121, 123, and 138-139 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent no. 10,702,527. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-26 of U.S. Patent no. 10,702,527 is drawn to obvious variants of the instant claims. Claims 1-26 of U.S. Patent no. 10,702,527 is drawn to obvious variants of the instant claims. For example claim 11 is drawn to positional isomers of the instantly claimed compounds; compound THZ1 of claim 11 of the copending application is reproduced herein:

    PNG
    media_image6.png
    188
    296
    media_image6.png
    Greyscale
, wherein the claimed formula (I), k is 0, A is indole, RB2 is –Cl, L1 is a bond, X is –NRc-, Rc is H, Ring C is phenyl, L2 is –NRcC(=O)-, Rc is H, Ring D is phenyl, RE is (i-18) of instant claim 98, wherein RE3a and RE3a are each methyl. Regarding the positional isomers at ring B, the point of connection of the pyrimidine ring to the rest of formula (I) is at the 2- position, rather than the claimed 4- position of the pyrimidine ring. 
	Regarding instant claim 100, in addition to being a positional isomer, compound THZ1 is an obvious variant of claimed compound 
    PNG
    media_image7.png
    118
    280
    media_image7.png
    Greyscale
wherein the substituent RB2 is –Cl in THZ1, versus the claimed –H substituent in aforementioned species of instant claim 100. The suggestion to modify lies in claim 10 of claims 1-26 of U.S. Patent no. 10,702,527, which defines RB2 as encompassing the –H variable of the instant claims. The suggestion to modify this position is explicit. 
It is well established that positional isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the positional isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 247,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154; and In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)).
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers.”  positional isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  
MPEP 2144.09.II. states, “Compounds which are positional isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
In positional isomerism, a functional group changes position on the chain or ring. As claimed, these two positional isomers have identical intended uses as well. As stated in In re Norris 179 F.2d 970, 84 U.S.P.Q. 458 (C.C.P.A. 1970), a novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. In other words, if the positional isomers of the instant application produced unexpected results that would not be obvious to one of ordinary skill in the art, they would be patentably distinct; however, there is no evidence of such results in the instant application. 
 “Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id.  
Response to Arguments
24.	There is no requirement that the compound selected as the lead compound be only one compound in the prior art, nor does it subtract from the motivation to select a given compound if there are alternative options, so long as there still would have been sufficient reason to select the chosen compound. To the extent that Applicants argue that there was insufficient motivation to select the compounds described in the prior art, the Examiner respectfully disagrees. The compound are exemplified and/or preferred in the prior art reference represent a finite number of compounds to choose from (see claim 11). Further, as described in the rejection, the prior art explicitly describes the compounds as inhibiting kinases, as treating proliferative diseases, as claimed. Compounds of the invention are shown to have kinase activity as presently claimed. See biological assay data for a working examples on the lead compounds as described in the rejection. For the aforementioned reasons, Examiner would have modified the known compounds of the prior art by created positional isomers, well known in the prior art for having structural similarity, for arriving at compounds with the quoted purpose.
Conclusion
25.	No claims are allowed. 
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA L SHTERENGARTS whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
27.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626